          Case 4:21-cv-00065-BRW Document 7 Filed 02/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CHRISTOPHER RICHARD JORSCH
#554023                                                                              PLAINTIFF

VS.                               4:21-CV-00065-BRW-JJV

FAULKNER COUNTY DETENTION CENTER; and
PAIGE, Unit 1, Sergeant                                                          DEFENDANTS



                                         JUDGMENT

       Based on the Order entered today, this case is dismissed without prejudice. I certify that

an in forma pauperis appeal would not be taken in good faith.1

       IT IS SO ORDERED, this 12th day of February, 2021.


                                                     Billy Roy Wilson____________________
                                                     UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
